--------------------------------------------------------------------------------

Exhibit 10.2
 
LEASE TERMINATION AGREEMENT
 
THIS AGREEMENT (this “Agreement”) is made as of the 21st day of November 2013
(the “Termination Date”) by and among WILBUR ST. CORP., a New York corporation
(“Landlord”), and ADVANCE BIOFACTURES CORP., a New York corporation, and
BIOSPECIFICS TECHNOLOGIES CORP., a Delaware corporation ( collectively,
“Tenant”).
 
W I T N E S S E T H:
 
WHEREAS, the Landlord desires to transfer ownership of the Premises to a third
party buyer (the “Buyer”) as of the Termination Date, and the Tenant desires to
lease the Premises (defined herein) from Buyer beginning as of the Termination
Date;
 
WHEREAS, Landlord and Tenant are parties to that certain Commercial Lease
Agreement, dated as of January 30, 1998 (the “Original Lease”), as amended by
the Extension and Modification Agreement, dated as of July 1, 2005 (the “First
Amendment”), and as amended by the Lease Modification Agreement, dated as of
June 22, 2009 (the “Second Amendment,” and collectively with the Original Lease
and First Amendment, the “Lease”), whereby Tenant leases from the Landlord and
Landlord leases to Tenant the premises known as 35 Wilbur Street, Lynbrook, New
York 11563 (the “Premises”);
 
WHEREAS, the term of the Lease expired as of June 30, 2010 and the Tenant has
been leasing the Premises on a month-to-month basis on the same economic terms
as the Lease; and
 
WHEREAS, given the sale described above, Tenant wishes to be released from its
obligations under the Lease and to terminate the month-to-month tenancy of the
Premises, and Landlord is willing to grant such release and accept such
termination, upon the terms and conditions set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the mutual receipt and legal
sufficiency of which are hereby acknowledged, Landlord and Tenant agree as
follows:
 
1.            Capitalized Terms.  All capitalized terms used in this Agreement
which are not otherwise defined in this Agreement shall have their respective
meanings set forth in the Lease.
 
2.            Termination of Tenancy.
 
(a)            Effective as of Termination Date, the Lease and the
month-to-month tenancy shall be extinguished.  Landlord hereby confirms that
there are no items required to be removed from the Premises, and Tenant shall
not be obligated to remove any Tenant improvements, wiring or cabling from the
Premises.  Notwithstanding any provision contained in the Lease or in this
Agreement to the contrary, Tenant shall have no other obligation with respect to
the repair or restoration of all or any part of the Premises.  All rent and
other amounts payable under the Lease shall be apportioned as of the Termination
Date.  Landlord represents and warrants to Tenant that Landlord has obtained any
necessary consents and approvals in connection with the transactions
contemplated by this Agreement, including, without limitation, from Landlord’s
principals and the holder of any mortgage which affects the Premises.
 
3.            Release of Tenant.  On the Termination Date, Landlord shall accept
the termination of the Lease and the month-to-month tenancy of the Premises and
release Tenant, its successors and assigns from all claims, obligations and
liabilities of every kind or nature whatsoever arising out of or in connection
with the Premises, the Lease and the month-to-month tenancy.  Tenant shall have
no obligation to make any payments after the Termination Date with respect to
the rent or adjustments thereof, or any taxes or assessments.

--------------------------------------------------------------------------------

4.            Release of Landlord.  Effective on the Termination Date, Tenant
shall release Landlord and its successors and assigns from and against any and
all claims, obligations and liabilities of every kind or nature whatsoever
arising out of or in connection with the Premises, the Lease, and the
month-to-month tenancy.
 
5.            Broker.  Landlord and Tenant each represents and warrants to the
other that it has not dealt with any broker in connection with this Agreement,
and that, to the best of its knowledge, no broker negotiated this Agreement or
is entitled to any fee or commission in connection herewith.  Each of Landlord
and Tenant agrees to pay, hold harmless and indemnify the other party, from and
against any and all costs, liability and expenses (including reasonable
attorneys’ fees and disbursements and reasonable attorneys’ fees and
disbursements incurred in establishing liability under this Section 5 and in
collecting amounts payable hereunder) arising in connection with any
commissions, charges or other compensation claimed by any broker, finder or like
agent claiming to have dealt with the indemnifying party with respect to the
negotiation, execution or delivery of this Agreement, or the above
representation being false.
 
6.            Governing Law.  This Agreement shall be governed by and construed
in accordance with New York law without regard to conflicts of law principles
that might direct the application of the law of another jurisdiction.
 
7.            Counterparts.  This Agreement may be executed in several
counterparts, all of which, taken together, shall constitute one original
instrument.
 
8.            Entire Agreement.  This Agreement constitutes the entire
understanding between the parties concerning the subject matter of this
Agreement and supersedes all prior and contemporaneous agreements and
understandings, whether oral or written, express or implied, relating to the
subject matter of this Agreement.
 
9.            No Oral Changes.  This Agreement may not be amended orally, but
only by a writing duly executed by the parties.
 
10.            Successors and Assigns.  This Agreement shall inure to the
benefit of, and be binding upon, Landlord and Tenant and their respective
successors and assigns.
 
11.            Confidentiality.  Except to the extent required in the Tenant’s
reports filed with the Securities and Exchange Commission or as otherwise
required by law, Landlord and Tenant agree not to issue any public statement,
announcement or press release regarding this Agreement or the transactions
contemplated by this Agreement to any party or otherwise disclose the existence
or contents of this Agreement or the transactions contemplated by this
Agreement; provided, however, that the foregoing shall not prevent Landlord and
Tenant from sharing such information with its partners, employees, attorneys,
accountants, consultants and lenders.
 
[Signature Page to Follow.]
2

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Agreement as of
the day and year first above written.
 
 
LANDLORD:
 
 
WILBUR STREET CORP. a New York corporation
 
 
By:
/s/ Thomas L Wegman
 
 
 
Name: Thomas L Wegman
 
 
 
Title:   President
 
 
 
 
 
 
 
 
 
 
TENANT:
 
 
ADVANCE BIOFACTURES CORP. a New York corporation
 
 
By:
/s/ Thomas L Wegman
 
 
 
Name: Thomas L. Wegman
 
 
 
Title:   President
 
 
 
 
 
 
BIOSPECIFICS TECHNOLOGIES CORP. a Delaware corporation
 
 
By:
/s/ Thomas L Wegman
 
 
 
Name: Thomas L. Wegman
 
 
 
Title:   President
 

 
 
3

--------------------------------------------------------------------------------